Citation Nr: 1029347	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-40 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had active service from October 1944 to February 
1946.  He is deceased, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that the appellant was scheduled for a June 11, 
2010, Board videoconference hearing, per her request.  On May 3, 
2010, she submitted a statement to the RO, which apparently was 
not added to the claims files until recently, in which she 
requested that the RO reschedule the hearing to allow her more 
time, as she was attempting to secure a statement from a 
physician that would be pertinent to her appeal.  

On May 6, 2010, the RO contacted her representative to suggest 
that the appellant instead appear for the hearing and submit at a 
later date any statement she obtains from a physician; the 
representative indicated that she would so advise the appellant.  
No further communication was received from the appellant or her 
representative, and the appellant did not attend the June 2010 
hearing.

Pursuant to 38 C.F.R. § 20.704(c), an appellant may request a 
change in a hearing date at any time up to two weeks prior to the 
scheduled date of the hearing if good cause is shown.  The Board 
finds, particularly in light of the evidentiary development 
thusfar in this case, that the appellant has shown good cause for 
her request to reschedule the Board videoconference hearing.  
Moreover, she has not withdrawn her request for such a hearing.  
The Board will remand the case for the appellant to be afforded 
her requested Board hearing.

Accordingly, this case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge.  She should be notified of the 
date and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2009).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant and her representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

